Citation Nr: 1343401	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is associated with the record.

The Virtual VA paperless claims processing system does include a copy of the July 2013 hearing transcript; however, the remainder of the records in that system are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has bilateral hearing loss due to noise exposure during service.  The Board notes that he is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  A March 2010 examination also found him to have bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  However, the March 2010 VA examiner opined that the Veteran's current bilateral hearing loss is less likely as not caused by or a result of his military noise exposure.  In so doing, she relied on the fact that the Veteran's March 1972 separation revealed normal hearing.  

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Notably, the March 2010 VA examiner did not provide any rationale for her finding regarding the Veteran's bilateral hearing loss other than the lack of medical evidence of hearing loss at his separation from service.  It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should refer the Veteran's claims folder to the March 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to report a history of noise exposure during service, and his service personnel records do show that he served as a helicopter repairman.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disorder is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disorder is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

An additional examination of the Veteran should be performed if deemed necessary by the person providing the opinion.

2.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, including any evidence contained in VBMS or Virtual VA.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



